T 604.682.3701 F 604.682.3600 Suite 400, 455 Granville Street Vancouver, BCV6C 1T1 www.levon.com July 26, 2010 TSX-V Trading symbol: LVN Berlin & Frankfurt:LO9 To: All applicable Exchanges and Commissions Dear Sirs/Mesdames: Re:Notice of the Meeting and Record Dates 2010 Annual General and Special Meeting In compliance with National Policy NI54-101 requirements, the following is an advance notice of the meeting of: Issuer Levon Resources Ltd. ISIN CA5279011020 CUSIP Meeting Date September 27, 2010 Record Date for Notice August 23, 2010 Record Date for Voting August 23, 2010 Beneficial Ownership Determination Date August 23, 2010 Class of Securities Entitled to Receive Notice Common Class of Securities Entitled to Vote Common Type of Meeting Annual General and Special Yours truly, LEVON RESOURCES LTD. “Dorothy Chin” Dorothy Chin Corporate Secretary
